Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered November 12, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant raised no objection at trial to the court’s charge. Thus, his present claim that the court’s instructions on justification were improper is unpreserved for appellate review (see, People v Harrell, 59 NY2d 620, 622; People v Richburg, 109 AD2d 899, 900). In any event, the defendant’s claim is without merit. The court’s enunciation of an objective standard with regard to the requirement of reasonableness under the defense of justification (see, Penal Law § 35.15), was a correct statement of the law (see, People v Goetz, 68 NY2d 96, 112, 114). Insofar as People v Wagman (99 AD2d 519), and People v Desmond (93 AD2d 822), held to the contrary, they have been overruled. Thompson, J. P., Niehoff, Kunzeman and Sullivan, JJ., concur.